                  IN THE UNITED STATES DISTRJCT COURT
                      FOR THE DISTRJCT OF MONTANA
                           MISSOULA DIVISION


 ROBERT MYERS,                                     CV 17-59-M-DWM-JCL

                      Plaintiff,

 vs.                                                        ORDER

 WILLIAM E. FULLBRJGHT, in his
 official capacity as the County
 Attorney for Ravalli County;                                FILED
 TIMOTHY C. FOX, in his official
 capacity as Attorney General for the                         JAN 25 2019
 State of Montana,                                            Clerk, U.S Courts
                                                              District Of Montana
                                                               Missoula Division
                       Defendants.



       In light of the pending Findings and Recommendation (Doc. 67) to which

Plaintiff Robert Myers objects (Doc. 71 ),

       IT IS ORDERED that the Final Pretrial Conference and Bench Trial set for

February 4, 2019, are VACATED. The related deadlines are also VACATED.

Trial will be reset by separate order, if necessary, following disposition of these

matters.

       DATED this ~ ~        of January, 2019.




                                                       lloy, District Judge
                                                        istrict Court
